  Case 5:20-cv-00391-JSM-PRL Document 1 Filed 08/24/20 Page 1 of 4 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

 ELISE REESE,

                                Plaintiff,

 vs.                                                  CASE NO.:

 CIRCLE K STORES, INC.,

                         Defendant.
 __________________________________

                                    NOTICE OF REMOVAL

       Defendant, CIRCLE K STORES, INC., (hereinafter “CIRCLE K”), hereby gives notice of

Removal of the above captioned action from the Circuit Court of the Fifth Judicial Circuit, in and

for Marion County, Florida, in which this action is now pending, to the United States District

Court, Middle District of Florida, Ocala Division, and respectfully represents as follows:

       1.      On or about August 4, 2020, a Complaint was served on the Defendant, Circle K.

The civil action entitled ELISE REESE, v. CIRCLE K STORES, INC., was commenced in the

Circuit Court, Fifth Judicial Circuit, in and for Marion County, Florida, and assigned Case number

2020-CA-1226. This action was filed in the Marion County Circuit Court on July 31, 2020. (A

copy of the Complaint, as well as all other materials contained within the underlying State Court

file are attached hereto as Exhibit “A”).

       2.      This action is properly removable pursuant to 28 U.S.C. §1441 and this Notice of

Removal is filed within the thirty (30) day statutory period for removal under 28 U.S.C. §1446(b).

       3.      There is complete diversity of citizenship between the parties to this

cause. Plaintiff is a citizen of the State of Florida. Defendant is a foreign company duly organized
  Case 5:20-cv-00391-JSM-PRL Document 1 Filed 08/24/20 Page 2 of 4 PageID 2




as a corporation under the law of Texas with its principal place of business in Arizona. See Exhibit

“B.”

       6.       This is a purported negligence action brought by the Plaintiff against the

Defendant. As is expressly referenced in the Complaint, the Plaintiff is seeking damages in excess

of $30,000.00. (See Complaint, paragraph 1). Further, Ms. Reese alleges in the Complaint that

she was injured as a result of Defendant’s negligent maintenance of its premises, as she slipped

and fell on a “wet, slimy sidewalk/parking lot area”, and that she has suffered damages including,

without limitation;

               a.      Permanent physical injury
               b.      Pain and suffering
               c.      Disability
               d.      Loss of the capacity for the enjoyment of life
               e.      Loss of earnings or earning ability
               f.      Medical expenses
               g.      Aggravation of an existing injury
               (See Complaint, paragraph 9)

       7.      In determining the amount in controversy, where “Plaintiff has not pled a specific

amount of damages, the removing defendant must prove by a preponderance of the evidence that

the amount in controversy exceeds the jurisdictional requirement.” Gillinov v. Hillstone Restaurant

Group, Inc., 92 F. Supp. 3d 1251, 1253-1254 (S.D. Fla. 2015). The evidence that the Court can

rely on is not limited in applying the preponderance of the evidence standard, and a defendant may

use “their own affidavits, declarations, or other documentation – provided of course that removal

is procedurally proper.” Pretka v. Kolter City Plaza, II, Inc., 608 F. 3d 744, 755 (11th Cir. 2010).

“The Court may consider a pre-suit demand letter in determining whether the amount in

controversy requirement is satisfied.” Gillinov v. Hillstone Restaurant Group, Inc., 92 F. Supp.
  Case 5:20-cv-00391-JSM-PRL Document 1 Filed 08/24/20 Page 3 of 4 PageID 3




3d at 1254-1255; but see Clifford v. BJ’s Wholesale Club, Inc., 2016 LEXIS 147614 (S.D. Fla.

2016). In addition, her claimed need for ongoing medical treatment can be taken into account

when determining the amount in controversy. See, La Rocca v. Stahlheber, 676 F.Supp.2d 1347

at 1350 (S.D. Fla. 2009).

        8.      Ms. Reese contends that her losses are permanent or continuing in nature.

Correspondence, medical records, and bills received to date indicate that Ms. Reese sustained

injuries to her left shoulder, left elbow, neck and lower back which required several steroid

injections. She was treated by several doctors for her injuries and will continue to treat for these

injuries in the future. To date, Plaintiff’s known medical bills total $10,187.428. Before filing her

lawsuit, Ms. Reese submitted a written demand to Circle K for $200,000.00. See Exhibit “C.”

Since plaintiff demanded, pre-suit, in excess of two and half times the amount required to be in

controversy for diversity cases, and alleges further damages into the future, the amount in

controversy exceeds the jurisdictional threshold set forth in 28 U.S.C.1332 (a) of $75,000.00,

exclusive of interest and costs.

        9.      Since the Plaintiff and Defendant are citizens of different states and the amount in

controversy exceeds $75,000.00, this Court has subject matter jurisdiction based on diversity

pursuant to 28 U.S.C §1332. As such, this removal action is proper.

        10.     Defendant has served the instant Notice of Removal on Plaintiff’s counsel.

Defendant has also timely filed a Notice of Application for Removal with the Clerk of the Circuit

Court of the Ninth Judicial Circuit.

        11.     Accompanying this Notice of Removal is a Civil Cover Sheet as well as a check

for the required filing fee.
  Case 5:20-cv-00391-JSM-PRL Document 1 Filed 08/24/20 Page 4 of 4 PageID 4




       WHEREFORE, the undersigned Defendant respectfully requests that this action now

pending in the Ninth Judicial Circuit in and for Orange County, Florida, be removed from there to

this Honorable Court because of the complete diversity between the parties and the amount in

controversy that exceeds $75,000.00.

       Dated: August 24, 2020.

                                                       /s/ Steven L. Worley
                                                       Steven L. Worley
                                                       Florida Bar No. 0159719
                                                       Marissa de los Reyes
                                                       Florida Bar No. 1010899
                                                       CARR ALLISON
                                                       The Greenleaf and Crosby Building
                                                       208 North Laura Street, Suite 1100
                                                       Jacksonville, Florida 32202
                                                       Telephone: (904) 328-6456
                                                       Facsimile: (904) 328-6473
                                                       Email: sworley@carrallison.com
                                                       Email: mdelosreyes@carrallison.com
                                                       Email: eparker@carrallison.com
                                                       Email: sreid@carrallison.com
                                                       Attorneys for Defendant

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 24, 2020, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system, which will provide a notice of electronic

filing and a copy of the foregoing to the following:

        Susan M. Payne, Esquire
        MORGAN & MORGAN, P.A.
        20 N. Orange Avenue, Suite 1600
        Orlando, FL 32801
        Email: susanpayne@forthepeople.com
        Email: cdiaz@forthepeople.com
        Attorneys for Plaintiff

                                                       /s/ Steven L. Worley
                                                       Steven L. Worley
                                                       Attorney for Defendant
